Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
BY AND BETWEEN
PENFORD CORPORATION
AND
ZELL CREDIT OPPORTUNITIES MASTER FUND, L.P.
DATED
APRIL 7, 2010

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page
 
       
Article I. DEFINITIONS
    1  
 
       
1.1 Definitions
    1  
 
       
Article II. PURCHASE AND SALE
    5  
 
       
2.1 Closing
    5  
2.2 Closing Deliveries
    5  
2.3 Closing Conditions
    6  
 
       
Article III. REPRESENTATIONS AND WARRANTIES
    8  
 
       
3.1 Representations and Warranties of the Company
    8  
3.2 Representations and Warranties of the Investor
    17  
 
       
Article IV. OTHER AGREEMENTS OF THE PARTIES
    18  
 
       
4.1 Transfer Restrictions
    18  
4.2 Furnishing of Information
    21  
4.3 Integration
    21  
4.4 Securities Laws Disclosure; Publicity
    21  
4.5 Indemnification of Investor
    21  
4.6 Non-Public Information
    22  
4.7 Listing of Securities
    22  
4.8 Use of Proceeds
    22  
4.9 Board Fees and Expenses
    22  
 
       
Article V. MISCELLANEOUS
    23  
 
       
5.1 Fees and Expenses
    23  
5.2 Entire Agreement
    23  
5.3 Knowledge
    23  
5.4 Notices
    23  
5.5 Amendments; Waivers; No Additional Consideration
    24  
5.6 Termination
    24  
5.7 Construction
    25  
5.8 Successors and Assigns
    25  
5.9 No Third-Party Beneficiaries
    25  
5.10 Governing Law
    25  

i



--------------------------------------------------------------------------------



 



             
 
       
5.11 Survival
    26  
5.12 Execution
    26  
5.13 Severability
    26  
5.14 Rescission and Withdrawal Right
    26  
5.15 Replacement of Securities
    26  
5.16 Remedies
    26  
5.17 Payment Set Aside
    27  
5.18 Exclusivity
    27  
5.19 Limitation of Liability
    28  
 
       
Exhibit A — Convertible Preferred Articles
       
 
       
Exhibit B — Cumulative Preferred Articles
       
 
       
Exhibit C — Investor Rights Agreement
       
 
       
Exhibit D — Standstill Agreement
       
 
       
Exhibit E — Form of Legal Opinion
       

ii



--------------------------------------------------------------------------------



 



SECURITIES PURCHASE AGREEMENT
     This Securities Purchase Agreement (this “Agreement”), dated as of April 7,
2010, is made by and between Penford Corporation, a Washington corporation (the
“Company”), and Zell Credit Opportunities Master Fund, L.P., a Delaware limited
partnership (the “Investor”).
     WHEREAS, subject to the terms and conditions set forth in this Agreement,
the Company desires to issue and sell to the Investor, and the Investor desires
to purchase from the Company certain securities of the Company, as more fully
described in this Agreement.
     NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Investor agree as
follows:
ARTICLE I.
DEFINITIONS
     1.1 Definitions. In addition to the terms defined elsewhere in this
Agreement, for all purposes of this Agreement, the following terms shall have
the meanings indicated in this Section 1.1:
          “Action” means any action, suit, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting the Company,
any Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), stock market, stock exchange or
trading facility.
          “Affiliate” means any Person that, directly or indirectly through one
or more intermediaries, controls or is controlled by or is under common control
with a Person, as such terms are used in and construed under Rule 144.
          “Agreement” has the meaning set forth in the preamble.
          “Business Day” means any day except Saturday, Sunday and any day which
is a federal legal holiday or a day on which banking institutions in the New
York City are authorized or required by law or other governmental action to
close.
          “Closing” means the closing of the purchase and sale of the Securities
pursuant to Article II.
          “Closing Date” means the first Business Day on or after April 7, 2010
on which all of the conditions set forth in Sections 2.3(a) and (b) are
satisfied, or such other date as the Company and the Investor may agree.
          “Code” has the meaning set forth in Section 3.1(o).
          “Commission” means the United States Securities and Exchange
Commission.

1



--------------------------------------------------------------------------------



 



          “Common Stock” means the common stock of the Company, par value $1.00
per share, and any securities into which such common stock may hereafter be
reclassified.
          “Common Stock Equivalents” means any securities of the Company or any
Subsidiary which entitle the holder thereof to acquire Common Stock at any time,
including without limitation, any debt, preferred stock, rights, options,
warrants or other instrument that is at any time convertible into or
exchangeable for, or otherwise entitles the holder thereof to receive, Common
Stock or other securities that entitle the holder to receive, directly or
indirectly, Common Stock.
          “Company” has the meaning set forth in the preamble.
          “Company Counsel” means Perkins Coie LLP.
          “Company Deliverables” has the meaning set forth in Section 2.2(b).
          “Conversion Shares” means the shares of Common Stock issuable upon
exercise of the Convertible Preferred Stock.
          “Convertible Preferred Stock” means the Company’s Series B Voting
Convertible Preferred Stock, par value $1.00 per share, as designated by the
Articles of Amendment attached hereto as Exhibit A (the “Convertible Preferred
Articles”).
          “Cumulative Preferred Stock” means the Company’s Series A 15.0%
Cumulative Non-Voting Non-Convertible Preferred Stock, par value $1.00 per
share, as designated by the Articles of Amendment attached hereto as Exhibit B
(the “Cumulative Preferred Articles”).
          “Disclosure Materials” has the meaning set forth in Section 3.1(i).
          “Effective Date” means the date that the initial Registration
Statement required by Section 2.1 of the Investor Rights Agreement is first
declared effective by the Commission.
          “Environmental Laws” means all applicable federal, state and local
laws, rules, regulations, codes, ordinances, judgments, decrees and the common
law governing, regulating or otherwise affecting the environment, health or
safety, including the federal Clean Air Act, the federal Clean Water Act, the
federal Resource Conservation and Recovery Act, the federal Comprehensive
Environmental Response, Compensation and Liability Act, the federal Toxic
Substances Control Act and their state and local counterparts.
          “ERISA” has the meaning set forth in Section 3.1(o).
          “Evaluation Date” has the meaning set forth in Section 3.1(v).
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “FDA” has the meaning set forth in Section 3.1(ee).
          “Food Product” has the meaning set forth in Section 3.1(ee).

2



--------------------------------------------------------------------------------



 



          “GAAP” means U.S. generally accepted accounting principles.
          “Hazardous Materials” means the existence in any form of
polychlorinated biphenyls, asbestos or asbestos containing materials, urea
formaldehyde foam insulation, oil, gasoline, petroleum, petroleum products and
petroleum-derived substances (other than in vehicles operated in the ordinary
course of business), pesticides and herbicides, and any other chemical, material
or substance regulated under any Environmental Laws.
          “Intellectual Property Rights” has the meaning set forth in
Section 3.1(s).
          “Investment Amount” has the meaning set forth in Section 2.1.
          “Investor” has the meaning set forth in the preamble.
          “Investor Deliverables” has the meaning set forth in Section 2.2(a).
          “Investor Party” has the meaning set forth in Section 4.5.
          “Investor Rights Agreement” means the Investor Rights Agreement, dated
as of the date of this Agreement, between the Company and the Investor, in the
form of Exhibit C hereto.
          “Legend Removal Date” has the meaning set forth in Section 4.1(d).
          “Letter of Intent” means the Letter Agreement between the Investor and
the Company dated February 1, 2010 setting forth the terms of the transaction
contemplated in the Transaction Documents.
          “Lien” means any lien, charge, encumbrance, security interest, right
of first refusal or other restrictions of any kind.
          “Material Adverse Effect” means any of (i) a material and adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material and adverse effect on the results of operations, assets,
prospects, business or condition (financial or otherwise) of the Company and the
Subsidiaries, taken as a whole, or (iii) an adverse impairment to the Company’s
ability to perform on a timely basis its obligations under any Transaction
Document.
          “Material Contract” has the meaning set forth in Section 3.1(d).
          “New York Courts” means the state and federal courts sitting in New
York County, New York.
          “Outside Date” means April 7, 2010.
          “Person” means an individual or corporation, partnership, trust,
incorporated or unincorporated association, joint venture, limited liability
company, joint stock company, government (or an agency or subdivision thereof)
or other entity of any kind.

3



--------------------------------------------------------------------------------



 



          “Proceeding” means an action, claim, suit, investigation or proceeding
(including, without limitation, an investigation or partial proceeding, such as
a deposition), whether commenced or threatened.
          “Registration Statement” means a registration statement meeting the
requirements set forth in the Investor Rights Agreement and covering the resale
by the Investor of the Conversion Shares.
          “Required Approvals” has the meaning set forth in Section 3.1(e).
          “Rule 144” means Rule 144 promulgated by the Commission pursuant to
the Securities Act, as such Rule may be amended from time to time, or any
similar rule or regulation hereafter adopted by the Commission having
substantially the same effect as such Rule.
          “SEC Reports” has the meaning set forth in Section 3.1(i).
          “Securities” means the shares of Cumulative Preferred Stock, the
shares of Convertible Preferred Stock and the Conversion Shares.
          “Securities Act” means the Securities Act of 1933, as amended.
          “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, swaps and similar arrangements (including on a total return basis),
and sales and other transactions through non-US broker dealers or foreign
regulated brokers.
          “Standstill Agreement” means the Standstill Agreement, dated as of the
date of this Agreement, between the Company and the Investor, in the form of
Exhibit D hereto.
          “Subsidiary” means any “significant subsidiary” as defined in
Rule 1-02(w) of the Regulation S-X promulgated by the Commission under the
Exchange Act.
          “Trading Day” means (i) a day on which the Common Stock is traded on a
Trading Market (other than the OTC Bulletin Board), or (ii) if the Common Stock
is not listed on a Trading Market (other than the OTC Bulletin Board), a day on
which the Common Stock is traded in the over-the-counter market, as reported by
the OTC Bulletin Board, or (iii) if the Common Stock is not quoted on any
Trading Market, a day on which the Common Stock is quoted in the
over-the-counter market as reported by the Pink Sheets, LLC (or any similar
organization or agency succeeding to its functions of reporting prices);
provided, that in the event that the Common Stock is not listed or quoted as set
forth in (i), (ii) and (iii) hereof, then Trading Day shall mean a Business Day.
          “Trading Market” means whichever of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ Stock Market or OTC Bulletin Board on which
the Common Stock is listed or quoted for trading on the date in question.

4



--------------------------------------------------------------------------------



 



          “Transaction Documents” means this Agreement, the Investor Rights
Agreement, the Standstill Agreement, the Cumulative Preferred Articles and the
Convertible Preferred Articles any other documents or agreements executed in
connection with the transactions contemplated hereunder.
          “Transaction Expenses” has the meaning set forth in Section 5.1.
ARTICLE II.
PURCHASE AND SALE
     2.1 Closing. Subject to the terms and conditions set forth in this
Agreement, at the Closing the Company shall issue and sell to the Investor, and
the Investor shall purchase from the Company, an aggregate of One Hundred
Thousand (100,000) shares of Cumulative Preferred Stock and One Hundred Thousand
(100,000) shares of Convertible Preferred Stock in exchange for a cash payment
of Forty Million Dollars ($40,000,000) (the “Investment Amount”). The Closing
shall take place at the offices of Reed Smith LLP, 10 South Wacker Drive,
Chicago, Illinois 60606 on the Closing Date, or at such other location or time
as the parties may mutually agree.
     2.2 Closing Deliveries.
          (a) Investor. At the Closing, the Investor shall deliver or cause to
be delivered to the Company each of the following (the “Investor Deliverables”):
               (i) the Investment Amount, in United States dollars and in
immediately available funds, by wire transfer to an account designated in
writing by the Company for such purpose;
               (ii) the Investor Rights Agreement, duly executed by the
Investor; and
               (iii) the Standstill Agreement, duly executed by the Investor.
          (b) Company. At the Closing, the Company shall deliver or cause to be
delivered to the Investor each of the following (the “Company Deliverables”):
               (i) a stock certificate evidencing One Hundred Thousand (100,000)
shares of Cumulative Preferred Stock registered in the name of the Investor or
its permitted assigns or irrevocable instructions delivered to the Company’s
transfer agent to issue such a certificate, which certificate shall be delivered
to the Investor promptly following the Closing Date but in any event within
three (3) Business Days following the Closing Date;
               (ii) a stock certificate evidencing One Hundred Thousand
(100,000) shares of Convertible Preferred Stock registered in the name of the
Investor or its permitted assigns or irrevocable instructions delivered to the
Company’s transfer agent to issue such a certificate, which certificate shall be
delivered to the Investor promptly following the Closing Date but in any event
within three (3) Business Days following the Closing Date;

5



--------------------------------------------------------------------------------



 



               (iii) evidence satisfactory to the Investor and its counsel that
the Cumulative Preferred Articles and the Convertible Preferred Articles have
been accepted for filing and have been duly filed with the Secretary of State of
the State of Washington;
               (iv) the legal opinion of Company Counsel, addressed to the
Investor, covering the matters set forth in Exhibit E hereto and in form and
substance satisfactory to the Investor and its legal counsel;
               (v) the Investor Rights Agreement, duly executed by the Company;
               (vi) the Standstill Agreement, duly executed by the Company; and
               (vii) all other documents and items required by this Agreement,
or reasonably requested by Investor, to be delivered or caused to be delivered
by Company at the Closing.
     2.3 Closing Conditions.
          (a) Investor. The obligation of the Investor to acquire the Securities
at the Closing is subject to the satisfaction or waiver in writing by the
Investor, at or before the Closing, of each of the following conditions:
               (i) Representations and Warranties. The representations and
warranties of the Company contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing as though made
on and as of such date, except to the extent that such representations and
warranties speak as of an earlier date or only with respect to a certain period
of time (which representations and warranties need only be true and correct as
of such date or with respect to such period), and the Company shall deliver an
Officer’s Closing Certificate to such effect to Investor, signed by the Chief
Executive Officer of the Company;
               (ii) Performance. The Company shall have performed, satisfied and
complied in all respects with all covenants, agreements and conditions required
by the Transaction Documents to be performed, satisfied or complied with by it
at or prior to the Closing;
               (iii) Election of Cumulative Preferred Director. The Board of
Directors of the Company shall have voted and resolved to increase the size of
the Board and taken such other requisite action under the Company’s charter and
bylaws to allow for the election of the director entitled to be elected by the
holders of the Cumulative Preferred Stock immediately following the Closing;
               (iv) No Injunction. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents;
               (v) Adverse Changes. Since the date of execution of this
Agreement, no event or series of events shall have occurred that are reasonably
likely to have or result in a

6



--------------------------------------------------------------------------------



 



Material Adverse Effect;
               (vi) No Suspensions of Trading in Common Stock; Listing. Trading
in the Common Stock shall not have been suspended by the Commission or any
Trading Market (except for any suspensions of trading of not more than one
Trading Day solely to permit dissemination of material information regarding the
Company) at any time since the date of execution of this Agreement, and the
Common Stock shall have been at all times since such date listed for trading on
a Trading Market;
               (vii) Third Party Consents. The Company and its Subsidiaries
shall have obtained all consents, waivers, authorizations required to be
obtained from any Person in connection with the execution, delivery and
performance by the Company and its Subsidiaries of the Transaction Documents;
               (viii) Credit Agreement. The Company’s Second Amended and
Restated Credit Agreement, dated October 5, 2006, by and among the Company and
the various lenders thereto, as amended (the “Credit Agreement”) shall have been
amended (or amended and restated) or replaced by a new credit agreement (the
“New Credit Agreement”) in form and substance satisfactory to the Investor and
such New Credit Agreement shall have been executed and delivered by all parties
thereto; and
               (ix) Company Deliverables. The Company shall have delivered the
Company Deliverables in accordance with Section 2.2(b).
          (b) Company. The obligation of the Company to sell the Securities to
the Investor at the Closing is subject to the satisfaction or waiver in writing
by the Company, at or before the Closing, of each of the following conditions:
               (i) Representations and Warranties. The representations and
warranties of the Investor contained herein shall be true and correct in all
material respects as of the date when made and as of the Closing Date as though
made on and as of such date;
               (ii) Performance. The Investor shall have performed, satisfied
and complied in all material respects with all covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by the Investor at or prior to the Closing;
               (iii) No Injunction. No statute, rule, regulation, executive
order, decree, ruling or injunction shall have been enacted, entered,
promulgated or endorsed by any court or governmental authority of competent
jurisdiction that prohibits the consummation of any of the transactions
contemplated by the Transaction Documents; and
               (iv) Investor Deliverables. The Investor shall have delivered the
Investor Deliverables in accordance with Section 2.2(a).

7



--------------------------------------------------------------------------------



 



ARTICLE III.
REPRESENTATIONS AND WARRANTIES
     3.1 Representations and Warranties of the Company. The Company hereby makes
the following representations and warranties to the Investor:
          (a) Subsidiaries. The Company has no direct or indirect Subsidiaries
other than as specifically disclosed in the SEC Reports. Except as specifically
disclosed in the SEC Reports, the Company owns, directly or indirectly, all of
the capital stock of each Subsidiary free and clear of any and all Liens, and
all the issued and outstanding shares of capital stock of each Subsidiary are
validly issued and are fully paid, non-assessable and free of preemptive and
similar rights.
          (b) Organization and Qualification. The Company and each Subsidiary
are duly incorporated or otherwise organized, validly existing and in good
standing under the laws of the jurisdiction of its incorporation or organization
(as applicable), with the requisite power and authority to own and use their
respective properties and assets and to carry on their respective businesses as
currently conducted. Neither the Company nor any Subsidiary is in violation of
any of the provisions of its respective certificate or articles of
incorporation, bylaws or other organizational or charter documents. The Company
and each Subsidiary are duly qualified to conduct their respective businesses
and are each in good standing as a foreign corporation or other entity in each
jurisdiction in which the nature of the business conducted or property owned by
each of them makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, could not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
          (c) Authorization; Enforcement. The Company has the requisite
corporate power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations thereunder. Except for the Required Approvals, the execution and
delivery of each of the Transaction Documents by the Company and the
consummation by it of the transactions contemplated thereby have been duly
authorized by all necessary action on the part of the Company and no further
action is required by the Company in connection therewith. Each Transaction
Document has been (or upon delivery will have been) duly executed by the Company
and, when delivered in accordance with the terms hereof, will constitute the
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation or
similar laws relating to, or affecting generally the enforcement of, creditors’
rights and remedies or by other equitable principles of general application.
          (d) Contracts. (1) Each indenture, contract, lease, mortgage, deed of
trust, note agreement, loan or other agreement or instrument of a character that
is required to be described or summarized in the SEC Reports or to be filed as
an exhibit to the SEC Reports under the Exchange Act and the rules and
regulations promulgated thereunder (collectively, the “Material Contracts”) is
so described, summarized or filed.

8



--------------------------------------------------------------------------------



 



               (ii) The Material Contracts to which the Company or any of its
Subsidiaries is a party have been duly and validly authorized, executed and
delivered by the Company and its Subsidiaries, as applicable, and constitute the
legal, valid and binding agreements of the Company, enforceable by and against
the Company or its Subsidiaries, as applicable, in accordance with their
respective terms, except as such enforceability may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to
enforcement of creditors’ rights generally, and general equitable principles
relating to the availability of remedies, except as rights to indemnity or
contribution may be limited by federal or state securities laws.
          (e) Filings, Consents and Approvals. The Company is not required to
obtain any consent, waiver, authorization or order of, give any notice to, or
make any filing or registration with, any court or other federal, state, local
or other governmental authority or any other Person in connection with the
execution, delivery and performance by the Company of the Transaction Documents,
other than (i) the filing with the Commission of one or more Registration
Statements in accordance with the requirements of the Investor Rights Agreement,
(ii) filings that may be required by state securities laws, (iii) the filing of
a Notice of Sale of Securities on Form D with the Commission under Regulation D
of the Securities Act, (iv) applications to the Trading Market for the listing
of the Conversion Shares for trading thereon and (v) those that have been made
or obtained prior to the date of this Agreement (collectively, the “Required
Approvals”).
          (f) No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated thereby do not and will not (i) conflict with or
violate any provision of the Company’s or any Subsidiary’s certificate or
articles of incorporation, bylaws or other organizational or charter documents,
or (ii) conflict with, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any
rights of termination, amendment, acceleration or cancellation (with or without
notice, lapse of time or both) of, any Material Contract, or (iii) subject to
the filings contemplated by Section 3.1(e), result in a violation of any law,
rule, regulation, order, judgment, injunction, decree or other restriction of
any court or governmental authority to which the Company or a Subsidiary is
subject (including federal and state securities laws and regulations), or by
which any property or asset of the Company or a Subsidiary is bound or affected;
except in the case of each of clauses (ii) and (iii), such as could not,
individually or in the aggregate, have or reasonably be expected to result in a
Material Adverse Effect.
          (g) Issuance of the Securities. The Securities have been duly
authorized and, when issued and paid for in accordance with the Transaction
Documents, will be duly and validly issued, fully paid and nonassessable, free
and clear of all Liens other than restrictions on transfer provided for in the
Transaction Documents. The Company has reserved from its duly authorized capital
stock the shares of Common Stock issuable pursuant to this Agreement in order to
issue the Conversion Shares.
          (h) Capitalization. The number of shares and type of all authorized,
issued and outstanding capital stock of the Company, and all shares of Common
Stock reserved for issuance under the Company’s various option and incentive
plans and other derivative securities,

9



--------------------------------------------------------------------------------



 



is specified in the SEC Reports. Except as specifically disclosed in the SEC
Reports, no securities of the Company or any of its Subsidiaries are entitled to
preemptive or similar rights, and no Person has any right of first refusal,
preemptive right, right of participation, or any similar right to participate in
the transactions contemplated by the Transaction Documents. Except as
specifically disclosed in the SEC Reports, there are no outstanding options,
warrants, scrip rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities, rights or obligations convertible into or
exchangeable for, or giving any Person any right to subscribe for or acquire,
any shares of Common Stock, or contracts, commitments, understandings or
arrangements by which the Company or any Subsidiary is or may become bound to
issue additional shares of Common Stock, or securities or rights convertible or
exchangeable into shares of Common Stock. The issue and sale of the Securities
will not, immediately or with the passage of time, obligate the Company to issue
shares of Common Stock or other securities to any Person (other than the
Investor) and will not result in a right of any holder of Company securities to
adjust the exercise, conversion, exchange or reset price under such securities.
          (i) SEC Reports; Financial Statements. The Company has filed all
reports required to be filed by it under the Securities Act and the Exchange
Act, including pursuant to Section 13(a) or 15(d) of the Exchange Act, for the
12 months preceding the date hereof (the foregoing materials being collectively
referred to herein as the “SEC Reports” and, together with the Schedules to this
Agreement (if any), the “Disclosure Materials”) on a timely basis or has timely
filed a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension. As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The financial statements of the Company included in the SEC Reports
comply in all material respects with applicable accounting requirements and the
rules and regulations of the Commission with respect thereto as in effect at the
time of filing. Such financial statements have been prepared in accordance with
GAAP applied on a consistent basis during the periods involved, except as may be
otherwise specified in such financial statements or the notes thereto, and
fairly present in all material respects the financial position of the Company
and its consolidated Subsidiaries as of and for the dates thereof and the
results of operations and cash flows for the periods then ended, subject, in the
case of unaudited statements, to normal, immaterial, year-end audit adjustments.
Except as disclosed in the SEC Reports, since August 31, 2009 the Company has
not altered materially its method of accounting or the manner in which it keeps
its accounting books and records.
          (j) Price of Common Stock. Neither the Company nor, to its knowledge,
any of its Affiliates has taken, directly or indirectly, any action designed to
or which has constituted or which might reasonably be expected to cause or
result, under the Exchange Act or otherwise, in the stabilization or
manipulation of the price of any securities of the Company to facilitate the
sale or resale of any of the Securities.
          (k) Material Changes. Since the date of the latest audited financial
statements included within the SEC Reports, except as specifically disclosed in
the SEC Reports, (i) there has been no event, occurrence or development that has
had or that could reasonably be expected

10



--------------------------------------------------------------------------------



 



to result in a Material Adverse Effect, (ii) neither the Company nor any of its
Subsidiaries has incurred any liabilities (contingent or otherwise) other than
(A) trade payables, accrued expenses and other liabilities incurred in the
ordinary course of business consistent with past practice and (B) liabilities
not required to be reflected in the Company’s financial statements pursuant to
GAAP or required to be disclosed in filings made with the Commission, (iii) the
Company has not altered its method of accounting (except as may be required by
GAAP) or the identity of its auditors, (iv) the Company has not declared or made
any dividend or distribution of cash or other property to its stockholders or
purchased, redeemed or made any agreements to purchase or redeem any shares of
its capital stock, and (v) the Company has not issued any equity securities to
any officer, director or Affiliate, except pursuant to existing Company stock
option or incentive plans or arrangements specifically approved by the Board of
Directors of the Company. The Company does not have pending before the
Commission any request for confidential treatment of information.
          (l) Litigation. There is no Action which (i) adversely affects or
challenges the legality, validity or enforceability of any of the Transaction
Documents or the Securities or (ii) except as specifically disclosed in the SEC
Reports, could, if there were an unfavorable decision, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Neither the Company nor any Subsidiary, nor any director or officer
thereof (in his or her capacity as such), is or has been the subject of any
Action involving a claim of violation of or liability under federal or state
securities laws or a claim of breach of fiduciary duty, except as specifically
disclosed in the SEC Reports. There has not been, and to the knowledge of the
Company, there is not pending any investigation by the Commission involving the
Company, any of its Subsidiaries or any current or former director or officer of
the Company or any of its Subsidiaries (in his or her capacity as such). The
Commission has not issued any stop order or other order suspending the
effectiveness of any registration statement filed by the Company or any
Subsidiary under the Exchange Act or the Securities Act.
          (m) Environmental Laws.
               (i) Neither the Company or any of its Subsidiaries have received
any written notice, report or other communication from a federal, state, local
or other governmental authority or other third party regarding any actual or
alleged violation of any Environmental Laws, or any liabilities or potential
liabilities, including any investigatory, remedial or corrective obligations
relating to the Company or its Subsidiaries, any real property owned or leased
by the Company or its Subsidiaries or any other asset owned or leased by the
Company or its Subsidiaries. To the Company’s knowledge, there are no
environmental audits, inspections, investigations, studies, tests, reviews and
similar formal reports with respect to any parcel of real property owned or
leased by the Company or its Subsidiaries.
               (ii) None of the Company, nor any of its Subsidiaries, and, to
the Company’s knowledge, no prior owner or operator, has used, generated,
treated, stored, recycled, disposed of, released, transported, or arranged for
the transportation, storage, treatment or disposal of any Hazardous Materials at
the real property owned or leased by the Company or its Subsidiaries or in
connection with the business of the Company or its Subsidiaries, except in
compliance with Environmental Laws. There has been no release of Hazardous
Materials in, on or under any of the real property owned or leased by the
Company or its Subsidiaries, nor to the

11



--------------------------------------------------------------------------------



 



Company’s knowledge at any facility or property formerly owned or operated by
either of the Company or any of its Subsidiaries and no such property is
contaminated by any Hazardous Materials.
               (iii) The Company and its Subsidiaries have conducted and are
conducting their operations in material compliance with all Environmental Laws
and possess and are in compliance with all material permits, licenses or other
authorizations as may be required by any federal, state, local or other
governmental authority under Environmental Laws in connection with the real
property owned or leased by the Company or its Subsidiaries and the business
conducted by them.
          (n) Labor and Employment. No material labor dispute exists or, to the
knowledge of the Company, is imminent with respect to any of the employees of
the Company or any of its Subsidiaries which would reasonably be expected to
result in a Material Adverse Effect. The Company and its Subsidiaries believe
that their relationships with their employees are good. No executive officer of
the Company or its Subsidiaries, to the knowledge of the Company, is, or is now
expected to be, in violation of any material term of any employment contract,
confidentiality, disclosure or proprietary information agreement or
non-competition agreement, or any other contract or agreement or any restrictive
covenant, and the continued employment of each such executive officer does not
subject the Company or any of its Subsidiaries to any liability with respect to
any of the foregoing matters. The Company and its Subsidiaries are in compliance
with all U.S. federal, state, local and foreign laws and regulations relating to
employment and employment practices, terms and conditions of employment and
wages and hours, except where the failure to be in compliance would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.
          (o) ERISA. The Company and each of its Subsidiaries is in compliance
in all material respects with all presently applicable provisions of the
Employee Retirement Income Security Act of 1974, as amended, including the
regulations and published interpretations thereunder (herein called “ERISA”); no
“reportable event” (as defined in ERISA) has occurred with respect to any
“pension plan” (as defined in ERISA) for which the Company or any of its
Subsidiaries would have any liability; neither the Company nor any of its
Subsidiaries has incurred and does not expect to incur liability under (i) Title
IV of ERISA with respect to termination of, or withdrawal from, any “pension
plan”; or (ii) Sections 412 or 4971 of the Internal Revenue Code of 1986, as
amended, including the regulations and published interpretations thereunder (the
“Code”); and each “Pension Plan” for which the Company would have liability that
is intended to be qualified under Section 401(a) of the Code is so qualified in
all material respects and nothing has occurred, whether by action or by failure
to act, which would cause the loss of such qualification.
          (p) Compliance. Neither the Company nor any Subsidiary (i) is in
default under or in violation of (and no event has occurred that has not been
waived that, with notice or lapse of time or both, would result in a default by
the Company or any Subsidiary under), nor has the Company or any Subsidiary
received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived), (ii) is in
violation of any order of any court, arbitrator or

12



--------------------------------------------------------------------------------



 



governmental body, or (iii) is or has been in violation of any statute, rule or
regulation of any governmental authority, including without limitation all
foreign, federal, state and local laws relating to taxes, environmental
protection, occupational health and safety, product quality and safety and
employment and labor matters, except in each case as could not, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. The Company has not received any communication from any governmental
authority (i) threatening to revoke any permit, license, franchise, certificate
of authority or other governmental authorization, or (ii) threatening or
contemplating revocation or limitation of, or which would reasonably be expected
to result in a Material Adverse Effect.
          (q) Regulatory Permits. The Company and the Subsidiaries possess all
certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as described in the SEC Reports, except where the failure
to possess such permits could not, individually or in the aggregate, have or
reasonably be expected to result in a Material Adverse Effect, and neither the
Company nor any Subsidiary has received any notice of proceedings relating to
the revocation or modification of any such permits.
          (r) Properties and Assets. The Company and the Subsidiaries have good
and marketable title to all the properties and assets described as owned by it
in the Company’s consolidated financial statements, in each case free and clear
of all Liens, except for Liens as do not materially affect the value of such
property and do not materially interfere with the use made and proposed to be
made of such property by the Company and the Subsidiaries. Any real property and
facilities held under lease by the Company and the Subsidiaries are held by them
under valid, subsisting and enforceable leases of which the Company and the
Subsidiaries are in compliance, except as could not, individually or in the
aggregate, have or reasonably be expected to result in a Material Adverse
Effect.
          (s) Patents and Trademarks. The Company and the Subsidiaries have, or
have rights to use, all patents, patent applications, trademarks, trademark
applications, service marks, trade names, copyrights, licenses and other similar
rights that are necessary or material for use in connection with their
respective businesses as described in the SEC Reports and which the failure to
so have could, individually or in the aggregate, have or reasonably be expected
to result in a Material Adverse Effect (collectively, the “Intellectual Property
Rights”). Neither the Company nor any Subsidiary has received a written notice
that the Intellectual Property Rights used by the Company or any Subsidiary
violates or infringes upon the rights of any Person which could, individually or
in the aggregate, have or reasonably be expected to result in a Material Adverse
Effect. Except as set forth in the SEC Reports, to the knowledge of the Company,
all such Intellectual Property Rights are enforceable and there is no existing
infringement by another Person of any of the Intellectual Property Rights which
could, individually or in the aggregate, have or reasonably be expected to
result in a Material Adverse Effect.
          (t) Insurance. The Company and the Subsidiaries are insured by
insurers of recognized financial responsibility against such losses and risks
and in such amounts as are prudent and customary in the businesses in which the
Company and the Subsidiaries are engaged. The Company has no reason to believe
that it will not be able to renew its and the Subsidiaries’ existing insurance
coverage as and when such coverage expires or to obtain similar

13



--------------------------------------------------------------------------------



 



coverage from similar insurers as may be necessary to continue its business on
terms consistent with market for the Company’s and such Subsidiaries’ respective
lines of business.
          (u) Transactions With Affiliates and Employees. Except as set forth in
the SEC Reports, none of the officers or directors of the Company or any of its
Subsidiaries and, to the knowledge of the Company, none of the employees of the
Company or any of its Subsidiaries is presently a party to any transaction with
the Company or any Subsidiary (other than for services as employees, officers
and directors), including any contract, agreement or other arrangement providing
for the furnishing of services to or by, providing for rental of real or
personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
entity in which any officer, director, or any such employee has a substantial
interest or is an officer, director, trustee or partner, in each case in excess
of $120,000 other than (i) for payment of salary or consulting fees for services
rendered, (ii) reimbursement for expenses incurred on behalf of the Company or
any of its Subsidiaries and (iii) for other employee benefits, including stock
option agreements under any stock option plan of the Company.
          (v) Sarbanes-Oxley; Internal Accounting Controls. The Company is in
material compliance with all provisions of the Sarbanes-Oxley Act of 2002 which
are applicable to it as of the date of the Closing. The Company and each
Subsidiary maintain a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability, (iii) access to
assets is permitted only in accordance with management’s general or specific
authorization, and (iv) the recorded accountability for assets is compared with
the existing assets at reasonable intervals and appropriate action is taken with
respect to any differences. The Company has established disclosure controls and
procedures (as defined in Exchange Act Rules 13a-15(e) and 15d-15(e)) for the
Company and designed such disclosure controls and procedures to ensure that
material information relating to the Company, including its Subsidiaries, is
made known to the certifying officers by others within those entities,
particularly during the period in which the Company’s most recently filed
periodic report under the Exchange Act, as the case may be, is being prepared.
The Company’s certifying officers have evaluated the effectiveness of the
Company’s disclosure controls and procedures as of the date prior to the filing
date of the most recently filed periodic report under the Exchange Act (such
date, the “Evaluation Date”). The Company presented in its most recently filed
periodic report under the Exchange Act the conclusions of the certifying
officers about the effectiveness of the Company’s disclosure controls and
procedures based on their evaluations as of the Evaluation Date. Since the
Evaluation Date, there have been no significant changes in the Company’s
internal accounting controls or its disclosure controls and procedures or, to
the Company’s knowledge, in other factors that could materially affect the
Company’s internal accounting controls or its disclosure controls and
procedures.
          (w) Foreign Corrupt Practices. Neither the Company nor any of its
Subsidiaries, nor, to the knowledge of the Company, any director, officer,
agent, employee or other Person acting on behalf of the Company or any of its
Subsidiaries has, in the course of its actions for, or on behalf of, the Company
or any of its Subsidiaries (i) used any corporate funds for any unlawful
contribution, gift, entertainment or other unlawful expenses relating to
political

14



--------------------------------------------------------------------------------



 



activity; (ii) made any direct or indirect unlawful payment to any foreign or
domestic government official or employee from corporate funds; (iii) violated or
is in violation of any provision of the U.S. Foreign Corrupt Practices Act of
1977, as amended; or (iv) made any unlawful bribe, rebate, payoff, influence
payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.
          (x) Certain Fees. Except as set forth in Schedule 3.1(x), no brokerage
or finder’s fees or commissions are or will be payable by the Company or its
Subsidiaries to any broker, financial advisor or consultant, finder, placement
agent, investment banker, bank or other Person with respect to the transactions
contemplated by this Agreement. The Investor shall have no obligation with
respect to any fees or with respect to any claims (other than such fees or
commissions owed by the Investor pursuant to written agreements executed by the
Investor which fees or commissions shall be the sole responsibility of the
Investor) made by or on behalf of other Persons for fees of a type contemplated
in this paragraph that may be due in connection with the transactions
contemplated by this Agreement.
          (y) Certain Registration Matters. Assuming the accuracy of the
Investor’s representations and warranties set forth in Section 3.2(b)-(d), no
registration under the Securities Act is required for the offer and sale of the
Securities by the Company to the Investor under the Transaction Documents. The
Company is eligible to register the resale of its Common Stock for resale by the
Investor under Form S-3 promulgated under the Securities Act. The Company has
not granted or agreed to grant to any Person any rights (including “piggy-back”
registration rights) to have any securities of the Company registered with the
Commission or any other governmental authority that have not been satisfied.
          (z) Listing and Maintenance Requirements. Except as specified in the
SEC Reports, the Company has not, in the two years preceding the date hereof,
received notice from any Trading Market to the effect that the Company is not in
compliance with the listing or maintenance requirements thereof. The Company is,
and has no reason to believe that it will not in the foreseeable future continue
to be, in compliance with the listing and maintenance requirements for continued
listing of the Common Stock on the Trading Market on which the Common Stock is
currently listed or quoted. The issuance and sale of the Securities under the
Transaction Documents does not contravene the rules and regulations of the
Trading Market on which the Common Stock is currently listed or quoted, and no
approval of the stockholders of the Company thereunder is required for the
Company to issue and deliver to the Investor the Securities contemplated by
Transaction Documents.
          (aa) Investment Company. The Company is not, and is not an Affiliate
of, and immediately following the Closing will not have become, an “investment
company” within the meaning of the Investment Company Act of 1940, as amended.
          (bb) Application of Takeover Protections. The Company has taken all
necessary action, if any, in order to render inapplicable any control share
acquisition, business combination, poison pill (including any distribution under
a rights agreement) or other similar anti-takeover provision under the Company’s
articles of incorporation (or similar charter documents) or the laws of its
state of incorporation that is or could become applicable to the Investor as a
result of the Investor and the Company fulfilling their obligations or
exercising

15



--------------------------------------------------------------------------------



 



their rights under the Transaction Documents, including without limitation the
Company’s issuance of the Securities and the Investor’s ownership of the
Securities.
          (cc) No Integrated Offering. None of the Company, its Subsidiaries,
any of their Affiliates, or any Person acting on their behalf has, directly or
indirectly, made any offers or sales of any security or solicited any offers to
buy any security, under circumstances that would adversely affect reliance by
the Company on Section 4(2) of the Securities Act or require registration of any
of the Securities under the Securities Act or cause this offering of the
Securities to be integrated with prior offerings by the Company for purposes of
the Securities Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of the of the Trading Market
on which the Common Stock is currently listed or quoted.
          (dd) Disclosure. The Company confirms that, upon the filing by the
Company of the Reports on Form 8-K required by Section 4.4, the Investor will
not be in possession of any information disseminated by or on behalf of the
Company that the Company believes constitutes material, non-public information
pertaining to the Company. To the knowledge of the Company, all due diligence
materials regarding the Company, its business and the transactions contemplated
hereby, furnished by or on behalf of the Company to the Investor are, when taken
together with the SEC Reports, true and correct in all material respects and do
not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements made therein, in light
of the circumstances under which they were made, not misleading. The Company
understands and confirms that the Investor will rely on the foregoing
representations and covenants in effecting transactions in securities of the
Company. No event or circumstance has occurred or information exists with
respect to the Company or its business, properties, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed, except for the announcement of this Agreement and
related transactions and as may be disclosed in the Current Report on Form 8-K
filed by the Company.
          (ee) FDA Compliance. Except as set forth in Schedule 3.1(ee), neither
the Company nor any of its Subsidiaries nor, to the knowledge of the Company,
any of the customers of the Company or its Subsidiaries, have been subject to
any adverse inspection, finding of deficiency, finding of non-compliance,
compelled recall, investigation, penalty, fine, sanction, assessment, audit,
request for corrective or remedial action, or other compliance or enforcement
action, in each case relating to the products or goods made, developed, under
development, stored or sold by the Seller or Business by the United States Food
and Drug Administration (“FDA”) or any other federal, state, local or foreign
authority having or asserting responsibility for the regulation of any food
product that is manufactured, packaged, labeled, tested, distributed, sold,
and/or marketed by the Company or any of its Subsidiaries (each such product, a
“Food Product”). The Company and all of its Subsidiaries are, and since
January 1, 2008 have been, in material compliance with the labeling requirements
of the FDA relating to every Food Product sold by the Company or any of its
Subsidiaries, and the Company and all of its Subsidiaries are, and since
January 1, 2008 have been, in material compliance with all applicable
regulations and requirements of the FDA and any other federal, state, local, or
foreign authority having or asserting responsibility for the regulation of their
Food Products. All labeling used on the Food Products has been filed or
registered with or approved by each state

16



--------------------------------------------------------------------------------



 



regulatory agency that requires such filing, registration or approval. The
properties, business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of the FDA. The Company has not been informed by the FDA that
the FDA will prohibit the marketing, sale, license or use in the United States
of any product proposed to be developed, produced or marketed by the Company nor
has the FDA expressed any concern as to approving or clearing for marketing any
product being developed or proposed to be developed by the Company.
     3.2 Representations and Warranties of the Investor. The Investor hereby
represents and warrants to the Company as follows:
          (a) Organization; Authority. The Investor is an entity duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization with the requisite limited partnership power and authority to enter
into and to consummate the transactions contemplated by the applicable
Transaction Documents and otherwise to carry out its obligations thereunder. The
execution, delivery and performance by the Investor of the transactions
contemplated by this Agreement has been duly authorized by all necessary limited
partnership or other applicable like action, on the part of the Investor. Each
of this Agreement, the Standstill Agreement and the Investor Rights Agreement
has been duly executed by the Investor, and when delivered by the Investor in
accordance with terms hereof, will constitute the valid and legally binding
obligation of the Investor, enforceable against it in accordance with its terms,
except as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally the enforcement of, creditors’ rights and remedies or by
other equitable principles of general application.
          (b) Investment Intent. The Investor is acquiring the Securities as
principal for its own account and not with a view to or for distributing or
reselling such Securities or any part thereof, without prejudice, however, to
the Investor’s right at all times to sell or otherwise dispose of all or any
part of such Securities in compliance with applicable federal and state
securities laws. Subject to the immediately preceding sentence, nothing
contained herein shall be deemed a representation or warranty by the Investor to
hold the Securities for any period of time. The Investor is acquiring the
Securities hereunder in the ordinary course of its business. Other than as set
forth in the Investor Rights Agreement, the Investor does not have any present
agreement or understanding, directly or indirectly, with any Person to
distribute any of the Securities.
          (c) Investor Status. At the time the Investor was offered the
Securities, it was, and at the date hereof it is an “accredited investor” as
defined in Rule 501(a) under the Securities Act. The Investor is not a
registered broker-dealer under Section 15 of the Exchange Act.
          (d) General Solicitation. The Investor is not purchasing the
Securities as a result of any advertisement, article, notice or other
communication regarding the Securities published in any newspaper, magazine or
similar media or broadcast over television or radio or presented at any seminar
or any other general solicitation or general advertisement.

17



--------------------------------------------------------------------------------



 



          (e) Access to Information. The Investor acknowledges that it has
reviewed the Disclosure Materials and has been afforded (i) the opportunity to
ask such questions as it has deemed necessary of, and to receive answers from,
representatives of the Company concerning the terms and conditions of the
offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and the Subsidiaries
and their respective financial condition, results of operations, business,
properties, management and prospects sufficient to enable it to evaluate its
investment; and (iii) the opportunity to obtain such additional information that
the Company possesses or can acquire without unreasonable effort or expense that
is necessary to make an informed investment decision with respect to the
investment. Neither such inquiries nor any other investigation conducted by or
on behalf of the Investor or its representatives or counsel shall modify, amend
or affect the Investor’s right to rely on the truth, accuracy and completeness
of the Disclosure Materials and the Company’s representations and warranties
contained in the Transaction Documents.
          (f) Certain Trading Activities. The Investor has not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Investor, engaged in any transactions in the securities
of the Company (including, without limitations, any Short Sales involving the
Company’s securities) since the earlier to occur of (1) the time that the
Investor was first contacted by the Company or Bank of America Merrill Lynch
regarding an investment in the Company and (2) the date of this Agreement. The
Investor covenants that neither it nor any Person acting on its behalf or
pursuant to any understanding with it will engage in any transactions in the
securities of the Company (including Short Sales) prior to the time that the
transactions contemplated by this Agreement is publicly disclosed.
          (g) Independent Investment Decision. The Investor has independently
evaluated the merits of its decision to purchase Securities pursuant to the
Transaction Documents, and the Investor confirms that it has not relied on the
advice of any other Investor’s business and/or legal counsel in making such
decision.
The Company acknowledges and agrees that the Investor has not made and does not
make any representations or warranties with respect to the transactions
contemplated hereby other than those specifically set forth in this Section 3.2.
ARTICLE IV.
OTHER AGREEMENTS OF THE PARTIES
     4.1 Transfer Restrictions.
          (a) The Securities may only be disposed of in compliance with state
and federal securities laws. In connection with any transfer of the Securities
other than pursuant to an effective registration statement, to the Company or as
permitted in Section 3 of the Standstill Agreement, the Company may require
(x) the transferor thereof to provide to the Company an opinion of counsel
selected by the transferor, the form and substance of which opinion shall be
reasonably satisfactory to the Company, to the effect that such transfer does
not require registration of such transferred Securities under the Securities Act
and (y) any transferee to agree in writing to be bound by the terms of this
Agreement.

18



--------------------------------------------------------------------------------



 



          (b) Certificates evidencing the Convertible Preferred Stock and
Cumulative Preferred Stock will contain the following legend, until such time as
they are not required under Section 4.1(d):
THE SHARES OF PREFERRED STOCK OF PENFORD CORPORATION (THE “COMPANY”) REPRESENTED
BY THIS CERTIFICATE (THE “SHARES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED UNLESS (A) SUBSEQUENTLY REGISTERED PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS OR (B) THE HOLDER HEREOF SHALL HAVE DELIVERED TO THE COMPANY A
WRITTEN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE
TO THE COMPANY, TO THE EFFECT THAT THE SHARES TO BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED ARE BEING OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION.
          (c) Certificates evidencing the Conversion Shares will contain the
following legend, until such time as they are not required under Section 4.1(d):
THE SHARES OF COMMON STOCK OF PENFORD CORPORATION (THE “COMPANY”) REPRESENTED BY
THIS CERTIFICATE (THE “SHARES”) HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND MAY NOT BE OFFERED FOR SALE,
SOLD, TRANSFERRED OR ASSIGNED UNLESS (A) SUBSEQUENTLY REGISTERED PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE
SECURITIES LAWS OR (B) THE HOLDER HEREOF SHALL HAVE DELIVERED TO THE COMPANY A
WRITTEN OPINION OF COUNSEL, IN FORM, SUBSTANCE AND SCOPE REASONABLY ACCEPTABLE
TO THE COMPANY, TO THE EFFECT THAT THE SHARES TO BE OFFERED FOR SALE, SOLD,
TRANSFERRED OR ASSIGNED ARE BEING OFFERED FOR SALE, SOLD, TRANSFERRED OR
ASSIGNED PURSUANT TO AN EXEMPTION FROM SUCH REGISTRATION.
The Company acknowledges and agrees that the Investor may from time to time
pledge, and/or grant a security interest in some or all of the Securities
pursuant to a bona fide margin agreement in connection with a bona fide margin
account and, if required under the terms of such agreement or account, the
Investor may transfer pledged or secured Securities to the pledgees or secured
parties. Such a pledge or transfer would not be subject to approval or consent
of the Company and no legal opinion of legal counsel to the pledgee, secured
party or pledgor shall be required in connection with the pledge or in
connection with a subsequent transfer following default by the Investor
transferee of the pledge. No notice shall be required of such pledge. At the
Investor’s expense, the Company will execute and deliver such reasonable
documentation as a pledgee or secured party of securities may reasonably request
in connection with a pledge or

19



--------------------------------------------------------------------------------



 



transfer of the Securities including the preparation and filing of any required
prospectus supplement under Rule 424(b)(3) of the Securities Act or other
applicable provision of the Securities Act to appropriately amend the list of
selling stockholders thereunder.
          (d) Certificates evidencing the Conversion Securities shall not
contain any legend (including the legend set forth in Section 4.1(b) and (c))
(i) while a registration statement (including the Registration Statement)
covering the resale of the Conversion Shares is effective under the Securities
Act, or (ii) following any sale of such Securities pursuant to Rule 144, or
(iii) if such Securities are eligible for sale under Rule 144, or (iv) except
relating to state securities laws, if such legend is not required under
applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly after the Effective Date if required by the Company’s
transfer agent to effect the removal of the legend hereunder. If all or any
Convertible Preferred Stock is converted into Conversion Shares at a time when
there is an effective registration statement to cover the resale of the
Conversion Shares, such Conversion Shares shall be issued free of all legends.
The Company agrees that following the Effective Date or at such time as any
legend is no longer required under this Section 4.1(d), it will, no later than
three Trading Days following the actual receipt (if received prior to noon
Central time otherwise four Trading Days) from the Investor by the Company or
the Company’s transfer agent of a certificate representing Securities issued
with a restrictive legend (such date, the “Legend Removal Date”), deliver or
cause to be delivered to the Investor a certificate representing such Securities
that is free from the restrictive or other legend requested to be removed. The
Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in this Section 4.1(d). Certificates for Securities subject to legend
removal hereunder shall be transmitted by the transfer agent of the Company to
the Investor by crediting the account of the Investor’s prime broker with the
Depository Trust Company System.
          (e) In addition to the Investor’s other available remedies, the
Company shall pay to the Investor, in cash, as partial liquidated damages and
not as a penalty, for each $1,000 of the Securities (based on the Closing Price
of the Common Stock on the date such Securities are submitted to the Company’s
transfer agent) subject to Section 4.1(d), $0.50 per Trading Day (increasing to
$1 per Trading Day five (5) Trading Days after such damages have begun to
accrue) for each Trading Day after the fifth Trading Day immediately following
the Legend Removal Date until such certificate is delivered. Nothing herein
shall limit the Investor’s right to pursue actual damages for the Company’s
failure to deliver certificates representing any Securities as required by the
Transaction Documents, and the Investor shall have the right to pursue all
remedies available to it at law or in equity including, without limitation, a
decree of specific performance and/or injunctive relief.
          (f) The Investor agrees that the removal of the restrictive legend
from certificates representing Securities as set forth in this Section 4.1 is
predicated upon the Company’s reliance that the Investor will sell any
Securities pursuant to either the registration requirements of the Securities
Act, including any applicable prospectus delivery requirements, or an exemption
therefrom.

20



--------------------------------------------------------------------------------



 



     4.2 Furnishing of Information. As long as the Investor owns the Securities,
the Company covenants to timely file (or obtain extensions in respect thereof
and file within the applicable grace period) all reports required to be filed by
the Company after the date hereof pursuant to the Exchange Act. As long as the
Investor owns Securities, if the Company is not required to file reports
pursuant to such laws, it will prepare and furnish to the Investor and make
publicly available in accordance with Rule 144(c) such information as is
required for the Investor to sell the Securities under Rule 144. The Company
further covenants that it will take such further action as any holder of
Securities may reasonably request, all to the extent required from time to time
to enable such Person to sell the Securities without registration under the
Securities Act within the limitation of the exemptions provided by Rule 144.
     4.3 Integration. The Company shall not, and shall use its best efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or otherwise negotiate in respect of any security (as defined in
Section 2 of the Securities Act) that would be integrated with the offer or sale
of the Securities in a manner that would require the registration under the
Securities Act of the sale of the Securities to the Investor, or that would be
integrated with the offer or sale of the Securities for purposes of the rules
and regulations of any Trading Market in a manner that would require stockholder
approval of the sale of the Securities to the Investor.
     4.4 Securities Laws Disclosure; Publicity. Except only as and to the extent
required by law or rules of applicable regulatory agencies, neither party shall
issue any press release or make any public disclosure with respect to or in
connection with the transactions contemplated in the Transaction Documents
without the prior written consent of the other party. Notwithstanding the
foregoing, the Company will be entitled to disclose the terms of the
transactions contemplated in the Transaction Documents to its lenders and agents
in connection with the negotiation of the New Credit Agreement and any related
consents or waivers. With respect to any disclosure by the Company to the
Commission or any other regulatory agency or pursuant to any governmental
regulations or law, the Company will consult with the Investor regarding any and
all such disclosures about or relating to the Investor or the Investor’s
business, and the Investor has a right to review and comment on such
disclosures. The Company will use its reasonable best efforts to comply with
Investor’s reasonable requests or comments to the disclosure, subject to the
Company’s disclosure obligation under applicable law and regulation. With
respect to all other disclosures by the Company, whether such disclosure is to
its lenders or to any third party, Investor will have the right to review and
approve in its sole discretion any and all such disclosures about or relating to
the Investor or its business.
     4.5 Indemnification of Investor. In addition to the indemnity provided in
the Investor Rights Agreement, subject to the provisions of this Section 4.5,
the Company will indemnify and hold the Investor and its Affiliates and their
respective officers, partners, employees and agents (each, a “Investor Party”)
harmless from any and all losses, liabilities, obligations, claims,
contingencies, damages, costs and expenses, including all judgments, amounts
paid in settlements, court costs and reasonable attorneys’ fees and costs of
investigation that any the Investor Party may suffer or incur as a result of or
relating to (a) any breach of any of the representations, warranties, covenants
or agreements made by the Company in this Agreement or in the other Transaction
Documents or (b) any action instituted against any Investor Party, by any
stockholder of the Company with respect to any of the transactions contemplated
by the Transaction Documents (unless such action is based upon a breach of the
Investor’s

21



--------------------------------------------------------------------------------



 



representations, warranties or covenants under the Transaction Documents). If
any action shall be brought against any Investor Party in respect of which
indemnity may be sought pursuant to this Agreement, the Investor Party shall
promptly notify the Company in writing, and the Company shall have the right to
assume the defense thereof with nationally recognized counsel of its own
choosing. Any Investor Party shall have the right to employ separate counsel in
any such action and participate in the defense thereof, but the fees and
expenses of such counsel shall be at the expense of the Investor Party except to
the extent that (i) the employment thereof has been specifically authorized by
the Company in writing, (ii) the Company has failed after a reasonable period of
time to assume such defense and to employ counsel and/or to diligently conduct
such defense (iii) in such action there is, in the reasonable opinion of such
separate counsel, a material conflict on any material issue between the position
of the Company and the position of the Investor Party. The Company will not be
liable to any Investor Party under this Agreement (i) for any settlement by the
Investor Party effected without the Company’s prior written consent, which shall
not be unreasonably withheld, conditioned or delayed; or (ii) to the extent, but
only to the extent that a loss, claim, damage or liability is attributable to
any Investor Party’s breach of any of the representations, warranties, covenants
or agreements made by the Investor in this Agreement or in the other Transaction
Documents.
     4.6 Non-Public Information. The Company covenants and agrees that after the
Closing, neither it nor any other Person acting on its behalf will provide the
Investor or its agents or counsel with any information that the Company believes
constitutes material non-public information, unless prior thereto the Investor
shall have executed a written agreement regarding the confidentiality and use of
such information. The foregoing shall not apply to any information received by
the director elected to the Company’s Board of Directors by the holders of the
Cumulative Preferred Stock. The Company understands and confirms that the
Investor shall be relying on the foregoing representations in effecting
transactions in securities of the Company.
     4.7 Listing of Securities. The Company agrees, (i) if the Company applies
to have the Common Stock traded on any other Trading Market, it will include in
such application the Conversion Shares, and will take such other action as is
necessary or desirable to cause the Conversion Shares to be listed on such other
Trading Market as promptly as possible, and (ii) it will take all action
reasonably necessary to continue the listing and trading of its Common Stock on
a Trading Market and will comply in all material respects with the Company’s
reporting, filing and other obligations under the bylaws or rules of the Trading
Market.
     4.8 Use of Proceeds. The Company will use the net proceeds from the sale of
the Securities hereunder for redemption of outstanding indebtedness and working
capital purposes and not to repurchase any Common Stock or Common Stock
Equivalents.
     4.9 Board Fees and Expenses. The director elected to the Company’s Board of
Directors by the holders of the Cumulative Preferred Stock shall be entitled to
receive the same Board and Committee fees and reimbursement of expenses as any
other independent director of the Company who has served, or is serving, on the
Board of Directors or any Committee of the Company.

22



--------------------------------------------------------------------------------



 



ARTICLE V.
MISCELLANEOUS
     5.1 Fees and Expenses. Each party shall pay the fees and expenses of its
advisers, counsel, accountants and other experts, if any, and all other expenses
incurred by such party incident to the negotiation, preparation, execution,
delivery and performance of the Transaction Documents (“Transaction Expenses”),
except that the Company shall pay the Investor’s reasonable Transaction
Expenses, whether or not the Closing occurs, up to an aggregate amount of
$95,000 no later than three (3) Business Days following the Closing or the
termination of this Agreement pursuant to Section 5.6 hereof (whichever is first
to occur). In addition, the Company shall pay all stamp and other taxes and
duties levied in connection with the sale of the Securities.
     5.2 Entire Agreement. The Transaction Documents, together with the Exhibits
and Schedules thereto, contain the entire understanding of the parties with
respect to the subject matter hereof and supersede all prior agreements,
understandings, discussions and representations, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.
     5.3 Knowledge. As used in the Transaction Documents, “knowledge” as it
relates to the Company means the knowledge of the executive officers of the
Company and its Subsidiaries after a reasonable investigation.
     5.4 Notices. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile (provided the sender
receives a machine-generated confirmation of successful transmission) at the
facsimile number specified in this paragraph prior to 6:30 p.m. (Central time)
on a Trading Day, (b) the next Trading Day after the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this paragraph on a day that is not a Trading Day or later than
6:30 p.m. (Central time) on any Trading Day, (c) the Trading Day following the
date of mailing, if sent by U.S. nationally recognized overnight courier
service, or (d) upon actual receipt by the party to whom such notice is required
to be given. The address for such notices and communications shall be as
follows:

     
     If to the Company:
  Penford Corporation
 
  7094 S. Revere Parkway
 
  Centennial, Colorado 80112
 
  Facsimile: (303) 649-1700
 
  Attention: Steven O. Cordier
 
   
     With a copy to:
  Perkins Coie LLP
 
  1201 Third Avenue, Suite 4800
 
  Seattle, Washington 98101
 
  Facsimile: (206) 359-9000
 
  Attention: Andrew Bor, Esq.

23



--------------------------------------------------------------------------------



 



     
     If to the Investor:
  Zell Credit Opportunities Master Fund, L.P.
 
  Two North Riverside Plaza, Suite 600
 
  Chicago, Illinois 60606
 
  Facsimile: (312) 454-0335
 
  Attention: Jon Wasserman, Esq.  
     With a copy to:
  Reed Smith LLP
 
  10 South Wacker Drive
 
  Chicago, Illinois 60606
 
  Facsimile: (312) 207-6400
 
  Attention: Matthew Petersen, Esq.

     or such other address as may be designated in writing hereafter, in the
same manner, by such Person.
     5.5 Amendments; Waivers; No Additional Consideration. No provision of this
Agreement may be waived or amended except in a written instrument signed by the
Company and Zell Credit Opportunities Master Fund, L.P., the original Investor,
irrespective of whether any Securities have been assigned or transferred to any
Persons. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of either party
to exercise any right hereunder in any manner impair the exercise of any such
right.
     5.6 Termination. This Agreement may be terminated prior to Closing:
          (a) by written agreement of the Investor and the Company;
          (b) by written notice by the Investor to the Company if an event or
series of events shall have occurred that are reasonably likely to have or
result in a Material Adverse Effect;
          (c) by written notice from the Company to the Investor that it has
received an offer from a third party to enter into a transaction contemplated by
clause (ii) of Section 5.18(b) and the Company’s Board of Directors, acting
consistent with their fiduciary duties, determines in good faith that (i) the
proposed transaction is reasonably capable of being consummated on the terms
proposed by the third party and (ii) acceptance of such offer is in the best
interest of the Company’s shareholders, accompanied by payment of any
Transaction Expenses due to Investor under Section 5.1 in addition to a break-up
fee in the amount of Five Hundred Thousand Dollars ($500,000) in immediately
available funds, by wire transfer to an account designated in writing by the
Investor for such purpose, payable within two (2) Business Days of the written
notice of termination; or
          (d) by written notice from the Investor to the Company if the Closing
shall not have taken place by 6:30 p.m. Central time on the Outside Date;
provided, however, that the right to terminate this Agreement under this
Section 5.6(d) shall not be available to the Investor if its failure to comply
with its obligations under this Agreement has been the cause of or

24



--------------------------------------------------------------------------------



 



resulted in the failure of the Closing to occur on or before such time,
provided, further, that if the condition set forth in Section 2.3(a)(vii) is the
only outstanding condition to the Closing under Section 5, then the parties will
have an additional thirty (30) days after and including the Outside Date to
satisfy such condition to Closing.
     5.7 Construction. The headings herein are for convenience only, do not
constitute a part of this Agreement and shall not be deemed to limit or affect
any of the provisions hereof. The language used in this Agreement will be deemed
to be the language chosen by the parties to express their mutual intent, and no
rules of strict construction will be applied against any party. This Agreement
shall be construed as if drafted jointly by the parties, and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement or any of the Transaction
Documents.
     5.8 Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and permitted assigns. The
Company may not assign this Agreement or any rights or obligations hereunder
without the prior written consent of the Investor. The Investor may assign any
or all of its rights under this Agreement to any Person to whom the Investor
assigns or transfers any Securities, provided such transferee agrees in writing
to be bound, with respect to the transferred Securities, by the provisions
hereof that apply to the “Investor.”
     5.9 No Third-Party Beneficiaries. This Agreement is intended for the
benefit of the parties hereto and their respective successors and permitted
assigns and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, except as otherwise set forth in Section 4.5 (as to each
Investor Party).
     5.10 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Agreement shall be governed by and
construed and enforced in accordance with the internal laws of the State of New
York, without regard to the principles of conflicts of law thereof. Each party
agrees that Proceedings concerning the interpretations, enforcement and defense
of the transactions contemplated by this Agreement and any other Transaction
Documents (whether brought against a party hereto or its respective Affiliates,
employees or agents) may be commenced in the New York Courts. Each party hereto
hereby irrevocably submits to the jurisdiction of the New York Courts for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein (including with respect to
the enforcement of the any of the Transaction Documents), and hereby irrevocably
waives, and agrees not to assert in any Proceeding, any claim that it is not
personally subject to the jurisdiction of any such New York Court, or that such
Proceeding has been commenced in an improper or inconvenient forum; provided,
however, that the parties acknowledge and agree that such courts are not the
exclusive venue for disputes hereunder or under any of the Transaction
Documents. Each party hereto hereby irrevocably waives personal service of
process and consents to process being served in any such Proceeding by mailing a
copy thereof via registered or certified mail or overnight delivery (with
evidence of delivery) to such party at the address in effect for notices to it
under this Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any manner permitted
by law. Each party hereto hereby irrevocably waives, to the fullest extent

25



--------------------------------------------------------------------------------



 



permitted by applicable law, any and all right to trial by jury in any legal
proceeding arising out of or relating to this Agreement or the transactions
contemplated hereby. If either party shall commence a Proceeding to enforce any
provisions of a Transaction Document, then the prevailing party in such
Proceeding shall be reimbursed by the other party for its reasonable attorneys’
fees and other costs and expenses incurred with the investigation, preparation
and prosecution of such Proceeding.
     5.11 Survival. The representations, warranties, agreements and covenants
contained herein shall survive the Closing and the delivery of the Securities.
     5.12 Execution. This Agreement may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that both parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or portable document format (PDF), such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or PDF signature page were an original thereof.
     5.13 Severability. If any provision of this Agreement is held to be invalid
or unenforceable in any respect, the validity and enforceability of the
remaining terms and provisions of this Agreement shall not in any way be
affected or impaired thereby and the parties will attempt to agree upon a valid
and enforceable provision that is a reasonable substitute therefor, and upon so
agreeing, shall incorporate such substitute provision in this Agreement.
     5.14 Rescission and Withdrawal Right. Notwithstanding anything to the
contrary contained in (and without limiting any similar provisions of) the
Transaction Documents, whenever the Investor exercises a right, election, demand
or option under a Transaction Document and the Company does not timely perform
its related obligations within the periods therein provided, then the Investor
may rescind or withdraw, in its sole discretion from time to time upon written
notice to the Company, any relevant notice, demand or election in whole or in
part without prejudice to its future actions and rights.
     5.15 Replacement of Securities. If any certificate or instrument evidencing
any Securities is mutilated, lost, stolen or destroyed, the Company shall issue
or cause to be issued in exchange and substitution for and upon cancellation
thereof, or in lieu of and substitution therefor, a new certificate or
instrument, but only upon receipt of evidence reasonably satisfactory to the
Company of such loss, theft or destruction and customary and reasonable
indemnity, if requested. The applicants for a new certificate or instrument
under such circumstances shall also pay any reasonable third-party costs
associated with the issuance of such replacement Securities. If a replacement
certificate or instrument evidencing any Securities is requested due to a
mutilation thereof, the Company may require delivery of such mutilated
certificate or instrument as a condition precedent to any issuance of a
replacement.
     5.16 Remedies. In addition to being entitled to exercise all rights
provided herein or granted by law, including recovery of damages, the Investor
and the Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary

26



--------------------------------------------------------------------------------



 



damages may not be adequate compensation for any loss incurred by reason of any
breach of obligations described in the foregoing sentence and hereby agrees to
waive in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.
     5.17 Payment Set Aside. To the extent that the Company makes a payment or
payments to the Investor pursuant to any Transaction Document or the Investor
enforces or exercises its rights thereunder, and such payment or payments or the
proceeds of such enforcement or exercise or any part thereof are subsequently
invalidated, declared to be fraudulent or preferential, set aside, recovered
from, disgorged by or are required to be refunded, repaid or otherwise restored
to the Company, a trustee, receiver or any other person under any law
(including, without limitation, any bankruptcy law, state or federal law, common
law or equitable cause of action), then to the extent of any such restoration
the obligation or part thereof originally intended to be satisfied shall be
revived and continued in full force and effect as if such payment had not been
made or such enforcement or setoff had not occurred.
     5.18 Exclusivity.
          (a) Prior to the Closing, the Company will not directly or indirectly,
through any officer, director, employee, agent, representative or otherwise:
(i) participate in any negotiations or solicit, initiate or encourage submission
of inquiries, proposals or offers relating to an acquisition of, investment in
or other transaction involving any of the Common Stock or Common Stock
Equivalents with any party other than the Investor (the “Subject Matter”);
(ii) enter into any agreement or take any action that by its terms or effect
could reasonably be expected to adversely affect the ability of the parties
hereto to enter into or consummate the transactions contemplated in the
Transaction Documents on the terms and conditions set forth therein; or (iii)
furnish or authorize any agent or representative to furnish any information
concerning the Letter of Intent or the transactions contemplated in the
Transaction Documents to any party. The Company will promptly notify Investor in
writing of any unsolicited inquiry, proposal or other offer relating to the
Subject Matter, including disclosing to Investor the identity of the other party
or parties and the material terms of such unsolicited inquiry, proposal or
offer, and will refrain from engaging in negotiations or providing any
information with respect to such inquiry, proposal or offer.
          (b) The provisions of Section 5.18(a) shall not prohibit the Company
from: (i) negotiating with lenders and their agents concerning the Credit
Agreement or the New Credit Agreement and any related consents or waivers;
(ii) responding to, negotiating and providing information in connection with
inquiries, proposals or offers from third parties concerning a possible sale or
merger of the Company, merger of equals, joint venture or similar transaction
involving the Company that would not involve: (A) the issuance of securities by
the Company, except in connection with a merger of equals, in such transaction,
or (B) in the case of a joint venture or similar transaction, a material
contribution of cash by the other party, provided that the Company promptly
notifies the Investor of such inquiry, proposal or offer, including disclosing
to the Investor the identity of the other parties and the material terms of such
unsolicited inquiry, proposal or offer; or (iii) issuing shares of Common Stock
or options to purchase shares Common Stock pursuant to awards made under
existing equity compensation plans in the ordinary course, the exercise of stock
options issued under such plans or the exercise of outstanding warrants or other
derivative securities pursuant to their current terms.

27



--------------------------------------------------------------------------------



 



     5.19 Limitation of Liability. Notwithstanding anything herein to the
contrary, the Company acknowledges and agrees that the liability of the Investor
arising directly or indirectly, under any Transaction Document of any and every
nature whatsoever shall be satisfied solely out of the assets of the Investor,
and that no trustee, officer, other investment vehicle or any other Affiliate of
the Investor or any investor, shareholder or holder of shares of beneficial
interest of the Investor shall be personally liable for any liabilities of the
Investor.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGES FOLLOW]

28



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Securities Purchase
Agreement to be duly executed by their respective authorized signatories as of
the date first indicated above.

                  THE COMPANY    
 
                Penford Corporation    
 
           
 
  By:
Name:   /s/ Thomas D. Malkoski
 
Thomas D. Malkoski    
 
  Its:   President and Chief Executive Officer    
 
                THE INVESTOR    
 
                Zell Credit Opportunities Master Fund, L.P.    
 
           
 
  By:   Zell Credit Opportunities (GenPar), L.L.C.    
 
  Its:   General Partner    
 
           
 
  By:
Name:   /s/ Philip G. Tinkler
 
Philip G. Tinkler    
 
  Its:   Vice President    

29



--------------------------------------------------------------------------------



 



EXHIBITS
Exhibit A
Convertible Preferred Articles
Exhibit B
Cumulative Preferred Articles
Exhibit C
Investor Rights Agreement
Exhibit D
Standstill Agreement
Exhibit E
Form of Legal Opinion

